. Ceasé 29mCW0b44REB DpSEtIReheS FINGHAG20 Page Poti¥

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 4:20-cv-00440-REB

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) Coskrn ( dato {eallf, CEN, | Ad. ak Gs) Ladern
was received by me on (date) lis IZDID cleo (229 Oneal Medical Center

CI personally served the summons on the individual at (place)
ON (date) 3 or

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

Y I served the summons on (name of individual) Cameron Sut, (T 5 Long oahow , who is

designated by law to accept service of process on behalf of (name of organization) Caster ( Jaf f [ fee ky SCIVias,

lat, abe. astern dll / un (eda loader on (date) 4pr2{toz0_ 3 oF

I returned the summons unexecuted because ; OF

1 Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

 

   
  

I declare under penalty of perjury that this information isi

he

ae
Server’s signature

Antrim, da

Printed name and title

Date: LWAlplo.

     

\ouel(

114-5 Streauleat Pye, Stor Ido Salte4

Server’s address

Additional information regarding attempted service, etc:

   
